Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant worked for a temporary employment agency and was assigned to work as an executive assistant at a major company. When this assignment ended, she applied for and received unemployment insurance benefits. Thereafter, claimant was offered another assignment working as an administrative assistant at a salary comparable to that which she had earned as an executive assistant. She refused this assignment. The Board subsequently disqualifiedr-blaimant from receiving unemployment insurance benefits on the basis that she refused an offer of suitable employment without good cause and charged her with a recoverable overpayment of benefits. Claim*770ant appeals from this decision arguing, inter alia, that her refusal of temporary employment is not a valid basis for the denial of unemployment insurance benefits.
Claimant testified at the hearing that she did not accept the assignment because it was temporary in nature and she wished to pursue full-time employment in the field of industrial psychology. The employer’s representative testified that claimant did not take the assignment because she did not want to interrupt the unemployment insurance benefits she was receiving. Neither claimant’s reason (see, Matter of Tucker [Hudacs], 209 AD2d 810) nor that offered by the employer’s representative constitutes good cause for claimant’s refusal of the assignment. Consequently, we find that the Board’s decision is supported by substantial evidence. We have considered claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.